Citation Nr: 1341615	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  08-13 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for status post myocardial infarction, to include coronary artery disease, to include as secondary to service-connected hypertension.

2.  Entitlement to service connection for a disability manifested by heart murmurs and irregular heart rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1959 to April 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2006 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran filed a timely notice of disagreement in May 2007.

The matter on appeal has been remanded by the Board for additional development. In March 2012, the Board instructed the RO (via the AMC) to obtain an addendum opinion from the VA examiner who conducted the February 2008 VA examination based on the incomplete and inconsistent findings recorded in the examination report.  In March 2012, the RO obtained a copy of the 2008 examination report.  In April 2012, that VA examiner provided a supplemental medical opinion, in which he clarified his previous findings.  The AMC readjudicated the Veteran's claims in an October 2012 SSOC. The Veteran's claims file has been returned to the Board for further appellate review.

A review of the Virtual VA paperless claims processing system includes an Informal Hearing Presentation from the Veteran's representative dated in November 2013.  Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents at this time.  


FINDINGS OF FACT

1.  The evidence of record is against a finding that the Veteran has a current status post myocardial infarction disability, to include coronary artery disease.

2.  The evidence of record is against a finding that the Veteran has a current disability manifested by heart murmurs and an irregular heart rate.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for status post myocardial infarction, to include coronary artery disease, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for entitlement to service connection for heart murmurs and irregular heart rate have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Concerns 

As was alluded to in the Introduction, the Board remanded the Veteran's claims in March 2012 for additional evidentiary and procedural development.  In particular, the Board found that the February 2008 VA examiner failed to provide an opinion as to whether the Veteran's current heart disabilities were related to his military service.  The Board also observed that the examiner provided inconsistent statements regarding whether the Veteran's heart conditions were related to or aggravated by his service-connected hypertension.  Furthermore, the Board found that the last page of the examination report, which included the examiner's opinion, was cut short in the middle of a sentence.  As such, the Board remanded the Veteran's claim in March 2012 so that the February 2008 VA examiner could provide a more clear and comprehensive medical statement regarding his previous findings.  The Board also requested that the RO provide adequate notification addressing the information and evidence needed to substantiate a claim for service connection on a secondary basis.

In March 2012, the RO provided adequate notification addressing the information and evidence needed to substantiate a claim for service connection on a secondary basis.  The RO also obtained another copy of the February 2008 examination report which was identical to the report previously associated with the claim folder.  Thus, it appears that the problems with the incomplete sentence noted in the prior remand are typographical errors contained in the original report.  Moreover, in April 2012, the February 2008 VA examiner again reviewed the Veteran's claims folder and the findings from the February 2008 VA examination report, and provided a supplemental medical statement that clarified his previous medical findings and conclusions.  This April 2012 VA supplemental medical opinion report has been incorporated in the Veteran's claims folder.  As noted above, the AMC then readjudicated the Veteran's claims in an October 2012 SSOC.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in March 2006.  These letters notified the Veteran of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  As discussed above, the RO also provided VCAA notice by letter dated in March 2012.  This letter notified the Veteran of the evidence needed to substantiate a claim for aggravation of nonservice-connected disabilities.
      
      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  As discussed above, a VA examination was obtained in February 2008 whereby the examiner reviewed the Veteran's claims file, examined the Veteran, and provided an opinion.  In a February 2012 Informal Hearing Presentation, the Veteran's representative contended that the February 2008 examination was inadequate because the examiner misstated facts and/or medical interpretations and did not provide a clear nexus opinion.  In a March 2012 remand, the Board requested an addendum opinion from the same examiner.  In April 2012, the same examiner provided an addendum opinion to his February 2008 opinion.  Taken as a whole, the VA medical opinions provided were thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997). 

Under 38 C.F.R. § 3.303(c), congenital or developmental disorders are not diseases or injuries for the purpose of VA disability compensation.

For the showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time is required, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

      Analysis
      
The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Veteran contends that he developed heart murmurs and an irregular heart rate while in service.  The Veteran also contends that a status post myocardial infarction was caused by service.  Specifically, he contends that his status post myocardial infarction is secondary to his coronary artery disease, which is secondary to the signs and symptoms exhibited during his military service, such as heart murmurs, and his service-connected hypertension.  See February 2012 Informal Hearing Presentation.

Service treatment records are negative for a diagnosis of an organic heart disease, to include status post myocardial infarction or coronary artery disease.  In April 1962, the Veteran was noted to have a systolic heart murmur.  In a cardiology evaluation, the physician noted that the murmur represented functional bruit and hypertension secondary to excessive use of coffee and cigarettes.  The physician concluded that no organic heart disease was present.  In his April 1962 separation examination, the Veteran's heart was evaluated as normal.  In his associated Report of Medical History dated in May 1963, the Veteran did not indicate any pain or pressure in his chest or palpitation or pounding in his heart.  

The Veteran submitted post service private treatment records from Quest Diagnostics, Physician's Affiliates, Cardiovascular Associates, Bay Medical Center, and Jewish Hospital.  Treatment records from Physician's Affiliates dated in August 1984 showed that the Veteran had a normal electrocardiogram (EKG).  In May 1991, February 1996 and June 1996, the Veteran complained of an irregular heart beat and chest pain.  Treatment records from Quest Diagnostics showed that the Veteran had normal EKGs in 1996, 1997 and 1999.  In 2003, the Veteran had a borderline abnormal EKG.

Treatment records from Bay Medical Center show that the Veteran presented to the emergency room in July 1994 with sustained ventricular tachycardia and dizziness.  The physician indicated that there was some question to the emergency room doctor whether the Veteran had ventricular fibrillation.  The Veteran was thumped, and the recurrent rhythm was slow ventricular tachycardia.  On discharge, the Veteran was diagnosed with sustained ventricular tachycardia and left ventricular dysfunction, rule out cardiomyopathy/embolic phenomenon related to mitral valve prolapse or intermittent arrhythmia, history of mitral valve prolapse, and history of alcohol overuse and smoking.  The Veteran was given a cardiac catheterization, and was transferred to the Jewish Hospital for evaluation.  Catheterization did not reveal any significant coronary artery disease.  A chest x-ray showed no evidence of mass, infiltrate or effusion.  The Veteran's heart size was within normal limits and there was no evidence of acute cardiopulmonary disease.

Treatment records from the Veteran's subsequent admission at the Jewish Hospital following his July 1994 emergency room visit reveal that the Veteran reported that he had a long history of palpitations spanning 20 years.  The physician noted that there was no previous documented history of heart disease.  The physician indicated that the Veteran's heart had a normal rate and rhythm.  He noted that the Veteran's cardiac catheterization report revealed that the Veteran had a moderately severe anterolateral akinesis and posterobasilar akinesis with an estimated ejection fraction of 35%.  The left main coronary artery was normal, the left anterior descending artery was normal, and there was no circumflex.  The right coronary artery was dominant and free of disease.  There was 1+ mitral insufficiency.  The physician's impression was that the Veteran had a history of spontaneous sustained ventricular tachycardia.  The physician indicated that the Veteran had left ventricular systolic dysfunction.  The physician noted that in light of his normal coronary arteries, the Veteran may have alcohol induced cardiomyopathy.
                                  
Treatment records from the Jewish Hospital reveal that in March 1998, the Veteran's EKG was borderline.  The Veteran was diagnosed with mild mitral valve prolapse with mild late systolic mitral regurgitation.

Treatment records from Cardiovascular Associates include a letter dated in August 1994 from the Veteran's Jewish Hospital physician.  The physician indicated that the Veteran's discharge diagnoses were undocumented ventricular arrhythmias and a history of cardiomyopathy, probably alcohol induced.  He noted that the full details from the Veteran's previous emergency room visit were not provided, however, discharge summaries and medical records were provided.  The physician noted that he was unable to obtain the Veteran's rhythm strips from this visit.  He indicated that according to the best scenario that could be pieced together, the Veteran was brought to the emergency room in an ambulance and was told by EMT personnel he was in "ventricular fibrillation."  However, the emergency room physician noted that the Veteran was alert and conscious, and he thought perhaps the telemetry monitor showed artifact.  The Veteran was admitted to the hospital at that time and underwent cardiac catheterization, which showed he did not have coronary artery disease.  The Veteran did have congenital absence of his left circumflex coronary artery.  The physician noted that it was unlikely the Veteran had ventricular fibrillation while conscious.  He further noted that the emergency room physician indicated the Veteran was experiencing symptoms of alcohol withdrawal, and perhaps that was the genesis of the reported artifact initially noted.  

A June 1996 EKG report indicated that the Veteran had a normal left ventricular systolic function.  The physician noted that compared to the results of the cardiac catheterization done one year previously, there was improvement of the left ventricular function.  An August 1994 holter monitor report showed that the Veteran had five premature ventricular contractions, which occurred when the Veteran complained of palpitations.  In December 1994, April 1995, June 1996, and March 1998, the Veteran had normal electrocardiograms.  In September 1997, the Veteran had three occasions of irregular heartbeats.  In January 2006, the Veteran had normal 2D echocardiographic and Doppler examinations.

VA Treatment records establishing care in June 2006 indicated that the Veteran reported problems of hyperlipidemia and hypertension.  The Veteran denied chest pain.  He had a regular heart rate and rhythm, with no murmurs, gallops, or rubs.  On a September 2006 VA treatment problem list, the Veteran reported that he had coronary artery disease and a "prior MI per cath in Florida."  VA treatment records in November 2007 noted "cad-h/o silent MI per pt."

On VA examination in February 2008, the Veteran reported a hospitalization in 1996 at the Jewish Hospital for a heart condition.  The examiner indicated that the Veteran appears to have suffered a silent myocardial infarction "per medical record review."  The examiner noted a history of mild hypertensive heart disease.  On examination, the Veteran's heart rhythm was normal and murmurs were not present.  The size of the Veteran's heart was normal.  The examiner noted that a 1996 echocardiogram showed an ejection fraction of 68 percent.  The examiner diagnosed the Veteran with alcoholic cardiomyopathy.  He noted "MI per history (not noted in review of medical records)" and "no evidence of myocardial infarction."  The examiner noted that the Veteran had a heart murmur per history that was functional in nature.  He noted that there were no murmurs present on examination.  The examiner indicated that the Veteran had tachycardia in 1994, but no current tachycardia.  The examiner found that it is at least as likely as not that the Veteran's hypertension is related to his military service.  The examiner explained that the Veteran was found to have no evidence of coronary artery disease on cardiac catheterization upon medical record review and he was felt to suffer from alcoholic cardiomyopathy.  The examiner opined that the Veteran's heart conditions are not likely related to or aggravated by his hypertension.

In a March 2008 rating decision, the RO granted service connection for hypertension.

Pursuant to the Board's March 2012 remand directives, the February 2008 VA examiner again reviewed the claims folder and the findings from the examination report, and provided a supplemental medical statement in support of his previous findings.  In an April 2012 addendum opinion, the examiner indicated that the diagnosis of the systolic heart murmur while the Veteran was in service in 1962 represented a functional heart murmur.  He explained that this type of murmur represents a heart sound that is created sometimes due to different heart rates or different pressure.  He indicated that the murmur did not represent any organic heart disease, and he observed that this was noted in the service treatment records.  He reported that a cardiology evaluation from the Veteran's service treatment records showed that the Veteran's heart murmur and elevated blood pressure was found to be secondary to his excessive use of coffee and cigarettes.  The examiner found that the systolic heart murmur diagnosed while in service would not cause or be related to any current heart condition.  

The examiner opined that the Veteran does not have a current heart condition that has likely been caused or permanently aggravated beyond its normal progression.  He noted that the Veteran has been diagnosed with alcoholic cardiomyopathy.  The examiner noted that private medical records dated in 1994 note normal coronary arteries per a cardiac catheterization and a 35% ejection fraction.  The examiner indicated that at that time, the possibility of alcohol induced cardiomyopathy was considered.  He noted that on the Veteran's first VA appointment, he failed to mention any history of myocardial infarction or coronary artery disease.  The examiner indicated that he was not able to identify any objective evidence confirming any myocardial infarction.  The examiner found that documentation of the requisite myocardial infarction criteria was not noted in the claims folder.  He further noted that in a primary care note dated in November 2007, one of the assessment problems was listed as "cad-h/o silent MI per patient."  He explained that stating the diagnosis in this manner suggests that there has not been confirmation of this diagnosis with objective medical evidence.  The examiner also found that at this time, there is no objective evidence demonstrating coronary artery disease.

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Shedden, 381 F.3d.  Furthermore, the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Without competent evidence of a current disability, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  That a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  Existence of a current disability must be shown by competent medical evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that a status post myocardial infarction disability, to include coronary artery disease, currently exists or has existed at any time during the course of the appeal.  The evidence of record also does not demonstrate that a heart murmur and irregular heart rate disability currently exists or has existed at any time during the course of the appeal.  

Crucially, as to the Veteran's claim for service connection for a status post myocardial infarction disability, to include coronary artery disease, the VA examiner concluded that clinical medical evidence failed to confirm any myocardial infarction or demonstrate coronary artery disease.  The examiner based his opinion on a review of the Veteran's treatment reports and the results of a physical examination.  Even after a review of all the medical evidence of record, the VA examiner confirmed that there is no objective medical evidence to support such a diagnosis.  The examiner specifically addressed the notations in the Veteran's VA treatment reports regarding the Veteran's reported history of silent myocardial infarction.  He provided a sound rationale for disagreeing with those notations, citing to a history of negative clinical findings on previous diagnostic testing.  He also explained that the manner in which the diagnosis was listed on the November 2007 progress note suggests that there has not been confirmation of this diagnosis with objective medical evidence.  The examiner diagnosed the Veteran with alcohol induced cardiomyopathy.

Based on the foregoing, the Board has placed greater weight on the VA examiner's conclusion that the Veteran does not have a status post myocardial infraction disability, to include coronary artery disease.  Because the Veteran does not have a current disability, the Board finds that service connection must be denied, whether on a direct basis or a secondary basis. 

As to the Veteran's claim for service connection for heart murmurs and irregular heart rate, the Board finds that though the Veteran was noted to have a systolic heart murmur in service, there is no evidence of a current diagnosed disability associated with his in-service heart murmur or irregular heart beat.  In this regard, the VA examiner indicated that the systolic heart murmur during service represented a functional heart murmur.  He indicated that the murmur did not represent any organic heart disease, and he reported that a cardiology evaluation from the Veteran's service treatment records showed that the Veteran's heart murmur and elevated blood pressure in service was found to be secondary to his excessive use of coffee and cigarettes.  Moreover, the separation examination notes the Veteran's heart was evaluated as normal.  The VA examiner found that the in service systolic heart murmur would not cause or be related to any current heart condition.  Because the Veteran does not have a current heart murmurs and irregular heart rate disability, the Board finds that service connection must be denied.

The Board recognizes the Veteran's lay testimony of record, and has no reason to doubt that the Veteran has experienced recurrent cardiovascular symptoms since his period of service.  The Veteran is indeed competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Crucially however, cardiovascular disabilities are complex disabilities that can only be competently diagnosed by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  As such, the Veteran's lay assertions do not constitute competent clinical diagnosis of an existing status post myocardial infraction disability, to include as coronary artery disease.  The Veteran's lay assertions also do not constitute competent clinical diagnosis of an existing heart murmurs and irregular heart rate disability.  See 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].

Thus, despite the reports of an in-service diagnosis of a systolic heart murmur and the report of continued complaints noted in the private medical records from 1991 to the present, the weight of the evidence is against a finding that the Veteran had a status post myocardial infraction disability, to include coronary artery disease, at any time during the course of the appeal.  The weight of the evidence is also against a finding that the Veteran had a heart murmurs and irregular heart rate disability at any time during the course of the appeal.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claims; in particular, evidence of a current disability, and he has not done so.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Shedden element (1) has not been met as to the Veteran's claims, and they fail on this basis alone.  As Shedden element (1) has not been satisfied, the Board does not need to address entitlement to service connection on a secondary basis.  The benefits sought on appeal are therefore denied.

In this case, there is no medical evidence showing that the disorders in question have been present at any time during the pendency of the claim and the reports of current VA examinations show the Veteran does not have these disabilities; he has accordingly not shown a current disorder for which service connection can be granted, whether on a direct basis or a secondary basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a status post myocardial infarction, to include coronary artery disease, to include as secondary to service-connected hypertension, is denied.  

Entitlement to service connection for heart murmurs and irregular heart rate is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


